                  Case: 6:17-cr-00036-CHB-HAI Doc #: 153 Filed: 09/10/19 Page: 1 of 1 - Page ID#: 750




                                                JURY SEATING CHART


            JUROR NO.   JUROR NO.   JUROR NO.     JUROR NO.     JUROR NO.      JUROR NO.   JUROR NO.   JUROR NO.


                            26          46             42            29            19          48          64
BACK ROW




            JUROR NO.   JUROR NO.    JUROR NO.     JUROR NO.     JUROR NO.     JUROR NO.   JUROR NO.   JUROR NO.
FRONT ROW




                            13          28             51            18            73          45          25




                                                 USA vs. Rodney Scott Phelps
                                                       6:17-CR-36-CHB
